DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “monitoring whether or not people wash hands is even more complex” in lines 3-4.  This limitation appears to be a statement of fact rather than a method step. The limitation states that monitoring is complex but it is unclear if applicant intends to require performance of a method step involving monitoring hand washing. In addition claim 1 recites the limitation “further improving compliance with established protocol.” It is not clear if an additional step is required to further improve compliance or if step is merely the desired result of the claim. Further both of these steps appear to recite “a description of a problem to be solved” and therefore “fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim” (MPEP 2173.05(g)). Claim 1 is therefore indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method for encouraging hand washing. The limitation of “educating and cultural changing food service environments to get people to wash their hands more frequently and more thoroughly,” as drafted, is a process that, under its broadest reasonable interpretation, covers managing personal behavior and/or interactions between people. For example, “educating and cultural changing food service environments to get people to wash their hands more frequently and more thoroughly” in the context of this claim encompasses a manager or fellow employee promoting hand washing. Similarly, the limitations of: monitoring and further improving compliance are processes that, under their broadest reasonable interpretation, covers methods of organizing human behavior. For example, “monitoring whether or not people wash hands is even more complex” in the context of this claim encompasses a person observing hand washing or lack thereof. Similarly, the limitation of “further improving compliance with established protocol,” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activity as it covers any effort made to increase compliance with handwashing protocol, including by advice from one person to another.  The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, including following rules or instructions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,793,653 (“Segal”).
A method for getting people to wash hands is a complex task with many components (Fig. 8, col. 10 ll. 49-62), comprising the steps of: 
monitoring whether or not people wash hands is even more complex (Fig. 1, col. 3 ll. 63-67  (“an apparatus is provided for monitoring the use of a handsink to determine compliance with a use regimen by a user”), col. 4 ll. 48-59 (“As shown in FIGS. 1 and 2, a first data collection device 36 is provided on the monitor box 16.”), col. 4 ll. 30-37 (“The cleansing regimen may also specify a wash sequence including various steps, their duration, and their sequential order, such as wetting for five seconds, soaping and scrubbing for twenty seconds, and rinsing for five seconds. If all of the steps are not completed, the wash is considered incomplete, and compliance with the regimen is not achieved.”)); 
educating and cultural changing food service environments (col. 4 ll. 27-30 (“the regimen may require a food service user to wash after using a bathroom”)) to get people to wash their hands more frequently (col. 4 ll. 16-23 (“the regimen may require a food service employee to wash every thirty minutes.”)) and more thoroughly (col. 8 ll. 23-26 (“Also, the display element 68 may signal a complete or an incomplete wash to the user, or may instruct the user as to the steps to follow in the wash sequence as the sequence progresses.”), col. 8 ll. 58-67 (“Based on the analysis, reports can be prepared listing users, userids, and corresponding wash frequency, type, and completion information.”), col. 4 ll. 30-37 details a monitored cleansing regimen designed to increase washing thoroughness); 
further improving compliance with established protocol (Fig. 8, col. 10 l. 49 – col. 11 l. 11 (“The CPU 20 and the evaluation module 30 then compare the completion of use data to the requirements of the cleansing regimen stored in the memory 24 (805). … If the user has not complied, the CPU 20 and the display module 26 direct the display element 68 to indicate the .

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 20160005328 (“O’Toole”).
Concerning claim 1, O’Toole discloses A method for getting people to wash hands is a complex task with many components (¶ [0004-0006]), comprising the steps of: 
monitoring whether or not people wash hands is even more complex (Fig. 1, ¶ [0017] (“Monitoring system 100 includes both an automated electronic monitoring system portion and observation monitoring portion.”), ¶ [0019] (“opportunity sensor 110 determines that an opportunity for caregiver 104 to receive a dose of hand cleaner has occurred. The term “hand cleaner,” as used herein may be any type of hand cleaner, such as, for example, soap, antibacterial soap, sanitizer, and the like. If dispenser 112 sends a signal to indicate that a dispense event has occurred, an algorithm in the computer may determine that the caregiver 104 is compliant, or within a set threshold of a desired hand cleaning status. In some embodiments, caregiver 104 carries a badge 106. Badge 106 may include a wireless transmitter (not shown) that transmits a unique ID so that computer may determine if the caregiver 104 assigned to badge 106 is compliant with a hand hygiene procedure.”), ¶ [0021], ¶ [0024]); 
educating and cultural changing food service environments (¶ [0016] (“the inventions disclosed herein are equally applicable to other industries, such as … food preparation and processing industries, restaurants”)) to get people to wash their hands more frequently and more thoroughly (¶ [0023] (“observer 120 may determine caregiver 104 did not have a valid reason for failing to obtain a dose of hand cleaner from dispenser 112. The observer 120 may enter the observation data into a portable electronic device 121. In some embodiments, the observer 120 may approach caregiver 104 and provide caregiver 104 with instructions on proper hand hygiene procedures.”), ¶ [0027], ¶ [0031]); 
further improving compliance with established protocol (¶ [0019] (“If dispenser 112 sends a signal to indicate that a dispense event has occurred, an algorithm in the computer may determine that the caregiver 104 is compliant, or within a set threshold of a desired hand cleaning status. In some embodiments, caregiver 104 carries a badge 106. Badge 106 may include a wireless transmitter (not shown) that transmits a unique ID so that computer may determine if the caregiver 104 assigned to badge 106 is compliant with a hand hygiene procedure”)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. No. 5,945,910 discloses method and apparatus for monitoring and reporting hand washing. U.S. Pat. No. 5,781,942 discloses wash stations and method of operation which monitors hand washing and assists in hand washing. U.S. Pat. No. 6,375,038 that shows a device for monitoring, timing, and providing instructions for hand washing.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
April 7, 2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715